                         Case 2:19-cv-01536-RFB-BNW Document 15 Filed 04/29/20 Page 1 of 3




                     1   Paul T. Trimmer
                         Nevada State Bar No. 9291
                     2   Lynne K. McChrystal
                         Nevada State Bar No. 14739
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: paul.trimmer@jacksonlewis.com
                         Email: lynne.mcchrystal@jacksonlewis.com
                     6
                         Attorneys for Defendants Ramparts, LLC
                     7   dba Luxor Hotel & Casino, New Castle Corp.
                         dba Excalibur Hotel & Casino, Circus Circus Casino Inc.
                     8   dba Circus Circus Hotel & Casino

                     9
                                                    UNITED STATES DISTRICT COURT
                10                                       DISTRICT OF NEVADA

                11       TRUSTEES OF THE NEVADA RESORT                   Case No.: 2:19-cv-01536-RFB-BNW
                         ASSOCIATION—INTERNATIONAL
                12       ALLIANCE OF THEATRICAL STAGE                     STIPULATION AND ORDER TO
                         EMPLOYEES AND MOVING PICTURE                     STAY ACTION UNTIL JUNE 11, 2020
                13       MACHINE OPERATORS OF THE UNITED
                         STATES AND CANADA, LOCAL 720,                              (First Request)
                14       PENSION TRUST; TRUSTEES OF THE
                         NEVADA RESORT 'ASSOCIATION
                15       INTERNATIONAL ALLIANCE OF
                         THEATRICAL STAGE EMPLOYEES AND
                16       MOVING PICTURE MACHINE OPERATORS
                         OF THE UNITED STATES AND CANADA,
                17       LOCAL 720, WAGE DISABILITY TRUST;
                         and TRUSTEES OF THE NEVADA RESORT
                18       ASSOCIATION—INTERNATIONAL
                         ALLIANCE OF THEATRICAL STAGE
                19       EMPLOYEES AND MOVING PICTURE
                         MACHINE OPERATORS OF THE UNITED
                20       STATES AND CANADA, LOCAL 720,
                         APPRENTICE AND JOURNEYMAN
                21       TRAINING AND EDUCATION TRUST,

                22                          Plaintiff,

                23       vs.

                24       RAMPARTS, LLC dba Luxor Hotel & Casino, a
                         Nevada limited liability company; NEW
                25       CASTLE CORP. dba Excalibur Hotel & Casino,
                         a Nevada corporation; and CIRCUS CIRCUS
                26       CASINOS INC. d/b/a CIRCUS CIRCUS
                         HOTEL & CASINO, a Nevada corporation,
                27
                                          Defendants.
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-01536-RFB-BNW Document 15 Filed 04/29/20 Page 2 of 3




                     1             IT IS HEREBY STIPULATED by and between Plaintiffs, TRUSTEES OF THE

                     2   NEVADA RESORT ASSOCIATION—INTERNATIONAL ALLIANCE OF THEATRICAL

                     3   STAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED

                     4   STATES AND CANADA, LOCAL 720, PENSION TRUST; TRUSTEES OF THE NEVADA

                     5   RESORT ASSOCIATION—INTERNATIONAL ALLIANCE OF THEATRICAL STAGE

                     6   EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED

                     7   STATES AND CANADA, LOCAL 720, WAGE DISABILITY TRUST; and TRUSTEES OF

                     8   THE        NEVADA         RESORT        ASSOCIATION—INTERNATIONAL                 ALLIANCE        OF

                     9   THEATRICAL STAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS

                10       OF THE UNITED STATES AND CANADA, LOCAL 720, APPRENTICE AND

                11       JOURNEYMAN TRAINING AND EDUCATION TRUST (“Plaintiffs”), through their counsel

                12       The Urban Law Firm, and Defendants Ramparts, LLC dba Luxor Hotel & Casino, New Castle

                13       Corp. dba Excalibur Hotel & Casino,1 Circus Circus Casinos Inc. dba Circus Circus Hotel &

                14       Resort, 2 (“Defendants”) through their counsel Jackson Lewis P.C., that this action be stayed in its

                15       entirety for 45 days, until June 11, 2020, with this Court’s approval. This Stipulation is submitted

                16       and based upon the following:

                17                  1.     Due to the public health and safety issues caused by COVID-19, the Parties

                18           anticipate significant delays in the discovery process. Defendants have temporarily ceased all

                19           business operations for health and safety reasons, and will continue to do so in accordance with

                20           the directive of Governor Steve Sisolak. During this time, the Defendants will be unable to

                21           participate meaningfully in discovery.

                22                  2.     Due to these circumstances, the Parties agree it is appropriate that this matter be

                23           stayed in its entirety for a period of 45 days, until June 11, 2020.

                24                  3.     Should circumstances change such that a shorter or a longer stay is appropriate, the

                25           parties will immediately and jointly notify the Court.

                26
                27       1
                           Defendant New Castle, LLC, is incorrectly named “New Castle Corp.” in the Complaint.
                         2
                28         The Complaint incorrectly identifies Circus Circus Casinos, Inc. dba Circus Circus Hotel & Resort as
                         “dba Circus Circus Hotel & Casino.”
Jackson Lewis P.C.
                                                                              2
    Las Vegas
                         Case 2:19-cv-01536-RFB-BNW Document 15 Filed 04/29/20 Page 3 of 3




                     1              4.     On June 11, 2020, the Parties will submit a status report to the Court with proposed

                     2    revised discovery and scheduling deadlines in the case. Should an additional stay be necessary

                     3    because of circumstances relating to COVID-19, the Parties will submit a status report

                     4    explaining the circumstances and any additional time need for stay of this action.

                     5              5.     This request is made in good faith and not for the purpose of delay.

                     6              Dated this 27th day of April, 2020.

                     7    THE URBAN LAW FIRM                                      JACKSON LEWIS, P.C.

                     8    /s/ Nathan R. Ring                                            /s/ Lynne K. McChrystal
                          Michael A. Urban, Nevada Bar No. 3875                  Paul T. Trimmer, Esq.
                     9    Nathan R. Ring, Nevada Bar No. 12078                   Nevada Bar No. 9291
                          4270 S. Decatur Blvd., Suite A-9                       Lynne McChrystal, Esq.
                10        Las Vegas, NV 89103                                    Nevada Bar No. 14739
                          T: (702) 968-8087                                      300 S. Fourth St, Suite 900
                11
                          F: (702) 968-8088                                      Las Vegas, NV 89101
                12                                                               Phone: 702-240-6060
                          Counsel for Plaintiff Trust Funds
                13                                                                Counsel for Defendants
                14
                15                                                      ORDER

                16                                               IT IS SO ORDERED:
                17
                                                             ________________________________
                18                                           RICHARD F. BOULWARE, II
                                                             UNITED    STATES
                                                                United States      DISTRICT
                                                                              District          JUDGE
                                                                                       Court/Magistrate Judge
                19
                                                              DATED this 29th day of April, 2020.
                20                                              Dated: _________________________
                21
                22
                23       4841-1733-7018, v. 1

                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                             3
    Las Vegas
